 

 

 

LAWCLEMLE M. RUSSELL 294 13-055
ELL BYINER MEDIUM I

PD Box 15b0

BYTNER, NL 24707-1500

 

 

MARY L. LOEWEN GUTH - CLERK OF COURT

UNITED STATED COURTHODIE

Z WIAGARA SQUALE _ L
_ BUFFALO NEW fork 14202

 

 

 

FEBRUARY F202)
[ASE NUVMBER.. (2-Lr-2 AND Uh -bp - 1B

 

 

L WRITING TWOUAY JUST 10 RECEIVE A STATUS VpDATE
ON MY 2257 (REPLY TO THE (OVERNMENT ) MOTICAl ib
VACATE ar DR COKKLCT TUE. SONIMUEE..
THAT WAS FILED WHE TUE COURTS ON MOVEMELR 3, ZOZ0.

 

OO THANK 70, -
LAWANLE M. OU SLL” ~ F441 3- P55

FGF 1
—S

 
Laweence M, ROBELE PRPS OR poeaae "0 orl fob 2 nkags? = —E ay

 

 

SPS a Tne hey it walt iss Ns 1s ay et "
Name: Number: e ae ° a “Th
“Es PEE DEEL FREE een cot we
Federal 1 Correctional Institution 2 _ “a cat EO REV ER mp
P.O.Box1500 9” \

Buther, NE 27509 ....,
\ KO LL ee] }

Seu YTD SATED. LoyRTHOUSE
ZL NIAGARA Jy
BUYFALD, NEW eK ITLL

Eby yt OE
4 Slo

sgpedeplaghpogp beep harap A Ay | fled fee] Mery fee
